Citation Nr: 1426033	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  08-30 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee



THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include asthma.  

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.  



ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel





INTRODUCTION

The Veteran had active military service from July 1978 to December 1991.  

The present matters come to the Board of Veterans' Appeals (Board) on appeal of January 2007 and November 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Of note, the Veteran is unrepresented in his appeal before the Board.  

By way of history, in August 2010, the Board denied the Veteran's claim for a rating in excess of 40 percent for degenerative changes of the lumbar spine and also denied his claim of entitlement to a compensable rating for a left hand scar.  Otherwise, the Board reopened and remanded the claim for service connection for a respiratory disability, to include asthma as well as sinus and allergy disorders, and deferred the issue of a TDIU.  

In a November 2011 rating decision, the RO granted service connection and assigned a noncompensable disability rating for allergic rhino sinusitis (claimed as an allergic condition).  The award was made effective September 20, 2006.  Also, in November 2011 the RO issued a supplemental statement of the case (SSOC) in which it continued the denial of the Veteran's claim for service connection for a respiratory disability, to include asthma, as well as the claim for a TDIU.  The Board notes that in light of the RO's grant of service connection for allergic rhino sinusitis (claimed as an allergic condition), that aspect of the Veteran's claim for a respiratory disability involving sinus and allergy disorders is no longer in appellate status.  Thus, the issue of service connection for a respiratory disorder has been rephrased, to include only asthma, as is noted on the title page.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Respiratory Disability

In August 2010, the Board remanded the Veteran's claim of service connection for a respiratory disability for a VA examination and opinion.  

Evidence associated with the claims folders does not reflect a diagnosis or treatment for asthma in service.  Post-service medical records document the Veteran as using inhalers and having been diagnosed with asthma.  (Parenthetically, the Veteran's son has been reported by the Veteran as also being an asthmatic.)  In October 2011 the Veteran underwent a VA pulmonary function test (PFT) which revealed a normal spirometry.  

In a report of December 2010 VA respiratory examination, the examiner noted the Veteran's history and that he had been diagnosed with asthma 15 years earlier by his private physician.  The examiner discussed the Veteran's service records and referenced a November 1991 military service chest X-ray, which revealed old granulomatous disease.  

Following review of the claims folders and examination of the Veteran, the VA examiner diagnosed the Veteran as having bronchial asthma (as well as an allergic sinus condition).  The examiner opined,

Review of the [service medical records] is silent for diagnosis or treatment for asthma. . . . . It is less likely than not that the Veteran's bronchial asthma developed in service.  I have therefore not ordered PFTs.  

It would appear in this case that the examiner has considered the medical evidence and the Veteran's history in rendering the above opinion.  However, the opinion is conclusory without any supporting data or a reasoned medical explanation.  The Board may not rely on a medical examiner's conclusory statement if it lacks supporting analysis.  As such, for the Board's purposes, the medical opinion is insufficient.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (stating that the Board may not assess probative value of "a mere conclusion by a medical doctor").  See also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  

Therefore, an addendum medical opinion should be obtained from the December 2010 VA examiner prior to the Board deciding the Veteran's claim on appeal.  

Unemployability (TDIU)

As the Veteran's claim for a TDIU is inextricably intertwined with the claim for service connection for a respiratory disability, the Board will defer adjudication of the claim for a TDIU.  Nonetheless, the Board finds that further development of the claim for a TDIU would be helpful prior to its decision on this issue.  

The Veteran claims that he has been unemployable due to his service-connected low back disability since he stopped working for the United States Postal Service (USPS) in April 2008.  The Veteran's low back disability is rated 40 percent disabling.  The RO has denied the Veteran's claim for a TDIU based on the Veteran not meeting the rating percentage requirements required for a TDIU.  The RO has also found that referral for consideration of an award for a TDIU, on an extra-schedular basis, is also not warranted.  38 C.F.R. § 4.16(a), (b) (2013).  

By way of history, the Veteran filed his claim for a TDIU in March 2008.  At that time he reported having had to take extensive time off from work as a USPS mail carrier due to his service-connected low back disability.  These periods were reportedly without pay.  The Veteran has submitted pay statements which do reflect that some of his leave taken was without pay.  

The Veteran's TDIU application (VA Form 21-8940), dated in April 2008, noted that the Veteran had last worked full time on March 6, 2008.  The VA Form 21-8940 also indicates that the Veteran had applied for federal disability retirement based on his inability to work for the USPS and that his available leave with the USPS would expire on April 22, 2008.  He claimed that he would not be receiving any salary from that date.  The Veteran also reported that he had completed a master's degree and was applying for a teaching position.  

A January 2009 letter to the Veteran from the Office of Personnel Management (OPM) notified the Veteran that his federal disability retirement had been approved.  The letter also indicated that the Veteran had not been separated from federal service and that OPM would be contacting the USPS to obtain the Veteran's final pay records showing his last day in pay status.  

Thereafter, in a March 2010 VA Form 9 (Appeal to the Board of Veterans' Appeals), the Veteran reported that he was now working as a teacher and requested that he be awarded a TDIU for the period that he had not been working prior to becoming employed.  

In a later September 2010 statement, the Veteran commented that while he had been employed for a period of time he had been unable to continue working secondary to his service-connected low back disability.  In particular, the Veteran reported that he had been unable to stand for the necessary seven hours that was required to teach.  In an associated VA Form 21-8940, also dated in September 2010, the Veteran identified his work history as employment with the USPS from May 1993 to April 2008, unemployment from April 2008 to August 2009, and employment as a teacher from August 2009 to May 2010.  He also identified that his monthly salary per month for teaching was $2,800.  

Thereafter, a report of September 2011 VA spine examination and an October 2011 VA (audiological) disability benefits questionnaire (DBQ) identified the Veteran as working as an elementary school teacher.  The examiner in the October 2011 VA DBQ reported that the Veteran had been working for 3-years.  The examiner, in the September 2011 VA examination report, noted that the Veteran was able to work as a teacher because he was able to sit and rest during the school day.  He reportedly had not been able to do that at the school where he had previously taught.  

Based on his various statements, it would appear that the Veteran is seeking a TDIU only for those periods of time when he was not working and not being paid, beginning April 22, 2008.  As noted above, the Veteran alleges to have been unemployable due to his service-connected low back disability from April 22, 2008 to sometime in August 2009.  He was again unemployable sometime in May 2010 to the date that he resumed teaching sometime prior to the September 2011 VA examination.  

VA's General Counsel has opined that 38 C.F.R. § 4.16 authorizes VA to assign a TDIU based upon a Veteran's temporary (i.e., non-permanent) inability to follow a substantially gainful occupation.  Not every period in which a Veteran demonstrated an inability to work would establish an inability to follow a substantially gainful occupation warranting a TDIU rating.  According to the GC Opinion, this was because it could be possible to secure and retain employment and to earn significant income despite occasional periods of incapacity.  See VAOPGCPREC 5-2005 (Nov. 25, 2005).  

Otherwise, VA would make determinations regarding the ability or inability to follow a substantially gainful occupation on a case-by-case basis, taking into account such factors as the frequency and duration of periods of incapacity or time lost from work due to disability, the Veteran's employment history and employment status, and the Veteran's annual income from employment, if any.  The GC Opinion noted that it would certainly be reasonable to find that a shorter period of incapacity, shorter than 12 months, would preclude a particular veteran from following a substantially gainful occupation-and that it was not possible to identify a generally-applicable minimum period of incapacity that would be sufficient to render a veteran unable to follow a substantially gainful occupation.  Id. 

Therefore, in light of the deferral of the Veteran's claim for a TDIU for the necessary addendum medical opinion with regard to his claim of service connection for a respiratory disability, the RO should reconsider the Veteran's claim for a TDIU on readjudication taking into account VAOPGCPREC 5-2005, to include whether a TDIU would be warranted on an extra-schedular basis under 38 C.F.R. § 4.16(b).  With that said, the Board is not otherwise able to cite to any specific evidence of official confirmation of the last day of the Veteran's pay status with the USPS.  While the RO did obtain medical records from the OPM, none of those records appear to provide evidence of the Veteran's last day in which he was paid for working at the USPS.  Additionally, the dates of the Veteran's employment as a teacher and his salary during these periods are also relevant to his claim on appeal for a TDIU.  Therefore, an attempt should be made on remand to obtain this evidence and/or allow the Veteran an opportunity to supplement the record with this information.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folders the Veteran's VA treatment records dated since August 2012.  

2.  Obtain official confirmation of the last day of the Veteran's pay status with the United States Postal Service (USPS) from the USPS or the Office of Personnel Management (OPM).  

3.  Advise the Veteran of VAOPGCPREC 5-2005.  Request that he submit official confirmation of his dates of employment with those schools where he has been employed as a teacher since April 22, 2008, his job title, his employment status (full time, part time, etc.), and his salary.  The Veteran should also be invited to submit any other medical or non-medical evidence in support of this claim, to include income tax statements.  

4.  After completion of the above (and allowing a reasonable amount of time to obtain any identified records), the claims folder should be referred back to the VA examiner who provided the December 2010 medical opinion regarding the Veteran's bronchial asthma and its relationship to military service.  A copy of this remand must be made available to the examiner for review in connection with the requested opinion.  

The examiner should again provide a medical opinion as to whether it is at least as likely as not that the Veteran's diagnosed bronchial asthma is related to his military service.  The examiner must provide a thorough explanation for the opinion with clear conclusions and supporting data, as well as "a reasoned medical explanation" connecting the data and conclusions.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

(The Board notes, parenthetically, that the examiner appears to have considered the medical evidence and the Veteran's history in rendering his opinion.  However, the opinion is conclusory without any supporting data or a reasoned medical explanation.  As noted above, the Board may not rely on a medical examiner's conclusory statement if it lacks supporting analysis.)

If the VA examiner determines that he cannot provide the requested opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.

If the VA examiner who provided the December 2010 medical opinion is not available to provide another opinion, make arrangements for the Veteran to be re-examined and the new examiner should be asked to provide the requested the opinion. 

5.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the issues on appeal-service connection for a respiratory disorder, to include asthma; as well as entitlement to a TDIU, to include consideration of VAOPGCPREC 5-2005.  If the benefit sought is denied, the Veteran must be provided a supplemental statement of the case (SSOC) and given an opportunity to respond before the case is returned to the Board for appellate review.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

